 



EXHIBIT 10.1
HEALTH FITNESS CORPORATION
AMENDED AND RESTATED
2005 STOCK OPTION PLAN
ARTICLE 1. ESTABLISHMENT AND PURPOSE
     1.1 Establishment. Health Fitness Corporation (the “Company”) hereby
establishes a plan providing for the grant of stock options to certain eligible
employees, directors and consultants of the Company and its subsidiaries. This
plan shall be known as the 2005 Stock Option Plan (the “Plan”).
     1.2 Purpose. The purpose of the Plan is to advance the interests of the
Company and its shareholders by enabling the Company to attract and retain
persons of ability as employees, directors and consultants, by providing an
incentive to such individuals through equity participation in the Company and by
rewarding such individuals who contribute to the achievement by the Company of
its long-term economic objectives.
ARTICLE 2. DEFINITIONS
     The following terms shall have the meanings set forth below, unless the
context clearly otherwise requires:
     2.1 “Board” means the Board of Directors of the Company.
     2.2 “Change in Control” means an event described in Article 11 below.
     2.3 “Code” means the Internal Revenue Code of 1986, as amended.
     2.4 “Committee” means a Committee appointed by the Board to administer the
Plan, as provided in Article 3 below, subject to any limitations on the power
and authority of any Committee that is appointed by the Board for such purpose,
or contained in the charter of such Committee. At any time during which there is
no Committee with power to administer the Plan as provided herein, all powers of
the Committee referred to herein shall be vested in the Board.
     2.5 “Common Stock” means the common stock of the Company, par value $.01
per share, or the number and kind of shares of stock or other securities into
which such Common Stock may be changed in accordance with Section 4.3 below.
     2.6 “Disability” means the occurrence of an event which constitutes
permanent and total disability within the meaning of Section 22(e)(3) of the
Code.
     2.7 “Eligible Persons” means individuals who are (a) salaried employees
(including, without limitation, officers and directors who are also employees)
of the Company, (b) Non-Employee Directors, or (c) consultants to the Company.
     2.8 “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



     2.9 “Fair Market Value” means, with respect to the Common Stock, as of any
date:
     (a) if the Common Stock is listed or admitted to unlisted trading
privileges on any national securities exchange or is not so listed or admitted
but transactions in the Common Stock are reported on the NASDAQ Stock Market,
the mean between the reported high and low sale prices of the Common Stock on
such exchange or by the NASDAQ Stock Market as of such date (or, if no shares
were traded on such day, as of the next preceding day on which there was such a
trade); or
     (b) if the Common Stock is not listed or admitted to unlisted trading
privileges or reported on the Nasdaq Stock Market, and bid and asked prices
therefor in the over-the-counter market are reported by the National Quotation
Bureau, Inc. (or any comparable reporting service), the mean of the closing bid
and asked prices as of such date, as reported by the National Quotation Bureau,
Inc. (or a comparable reporting service); or
     (c) if the Common Stock is not listed or admitted to unlisted trading
privileges, or reported on the NASDAQ Stock Market, and bid and asked prices are
not reported, the price determined by the Board in good faith in the exercise of
its reasonable discretion. The Board’s determination as to the current value of
the Common Stock shall be final, conclusive and binding for all purposes and on
all persons, including, without limitation, the Company, the shareholders of the
Company, the Optionees and their respective successors-in-interest. No member of
the Board or the Committee shall be liable for any determination regarding
current value of the Common Stock that is made in good faith.
     2.10 “Incentive Stock Option” means a right to purchase Common Stock
granted to an Optionee pursuant to Section 6.5 of the Plan that qualifies as an
incentive stock option within the meaning of Section 422 of the Code.
     2.11 “Non-Employee Director” means any member of the Board who is not an
employee of the Company or any Subsidiary.
     2.12 “Non-Statutory Stock Option” means a right to purchase Common Stock
granted to an Optionee pursuant to Section 6.5 of the Plan that does not qualify
as an Incentive Stock Option.
     2.13 “Option” means an Incentive Stock Option or a Non-Statutory Stock
Option.
     2.14 “Optionee” means an Eligible Person who receives one or more Incentive
Stock Options or Non-Statutory Stock Options under the Plan.
     2.15 “Person” means any individual, corporation, partnership, group,
association or other “person” (as such term is used in Section 14(d) of the
Exchange Act), other than the Company, a wholly owned subsidiary of the Company
or any employee benefit plan sponsored by the Company.
     2.16 “Retirement” means the retirement of an Optionee pursuant to and in
accordance with the regular retirement plan or practice of the Company or the
Subsidiary employing the Optionee.
     2.17 “Securities Act” means the Securities Act of 1933, as amended.
     2.18 “Section 16 Officers” means the executive officers of the Company
designated from time to time by the Board as Section 16 officers under the
Securities Exchange Act of 1934, as amended

2



--------------------------------------------------------------------------------



 



     2.19 “Subsidiary” means any corporation that is a subsidiary corporation of
the Company (within the meaning of Section 424(f) of the Code).
     2.20 “Tax Date” means a date defined in Section 6.4(e) or Section 6.5(c) of
the Plan.
ARTICLE 3. PLAN ADMINISTRATION
     The Plan shall be administered by the Board or by a Committee of the Board
consisting of two or more directors who shall be appointed by and serve at the
pleasure of the Board; provided, that if the Board delegates administration to a
Committee, such Committee shall have no authority for matters under this Plan
relating to or affecting non-employee directors, and the Committee further shall
have no authority for matters under this Plan relating to or affecting
Section 16 Officers except the authority to make recommendations to the Board.
The Board further may subject such delegation to such additional restrictions on
authority as it may deem necessary and appropriate and thereafter shall continue
to have the power to take action with respect to all matters pertaining to this
plan with or without recommendation of the Committee. As long as the Company’s
securities are registered pursuant to Section 12 of the Securities Exchange Act
of 1934, as amended, then, to the extent necessary for compliance with
Rule 16b-3, or any successor provision, each of the members of the Committee
shall be a ‘Non-Employee Director.’ For purposes of this paragraph,
‘Non-Employee Director’ shall have the same meaning as set forth in Rule 16b-3,
or any successor provision, as then in effect, of the General Rules and
Regulations under the Securities Exchange Act of 1934, as amended. Members of a
Committee, if established, shall be appointed from time to time by the Board,
shall serve at the pleasure of the Board and may resign at any time upon written
notice to the Board. A majority of the members of the Committee shall constitute
a quorum. The Committee shall act by majority approval of its members, shall
keep minutes of its meetings and shall provide copies of such minutes to the
Board. Action of the Committee may be taken without a meeting if unanimous
written consent thereto is given. Copies of minutes of the Committee’s meetings
and of its actions by written consent shall be provided to the Board and kept
with the corporate records of the Company.
     In accordance with the provisions of the Plan the Board (upon
recommendation of the Committee in the case of Section 16 Officers) or the
Committee (in the case of Optionees who are not directors or Section 16
Officers) shall: select the Optionees from Eligible Persons; determine the
number of shares of Common Stock to be subject to Options granted pursuant to
the Plan, the time at which such Options are granted, the Option exercise price,
Option period and the manner in which each such Option vests or becomes
exercisable; fix such other provisions of such Options as are deemed necessary
or desirable and as consistent with the terms of the Plan; determine the form or
forms of the agreements with Optionees which shall evidence the particular
terms, conditions, rights and duties of the Company and the Optionees under
Options granted pursuant to the Plan; and otherwise exercise authority, subject
to the provisions of the Plan, including establishing, adopting and revising
such rules and regulations relating to the Plan as may be deemed necessary or
advisable for the administration of the Plan. With the consent of the Optionee
affected thereby, the Board (upon recommendation of the Committee in the case of
Section 16 Officers) or the Committee (in the case of Optionees who are not
directors or Section 16 Officers) may approve amendments or modifications to the
terms of any outstanding Incentive Stock Option or Non-Statutory Stock Option in
any manner, provided that the amended or modified terms are permitted by the
Plan as then in effect. Without limiting the generality of the foregoing
sentence, the Board (upon recommendation of the Committee in the case of
Section 16 Officers) or the Committee (in the case of Optionees who are not
directors or Section 16 Officers) may recommend to the Board or approve such
amendments (as appropriate within the terms of its appointment or Charter), with
the consent of the Optionee affected thereby, that modify the exercise price,
number of shares or other terms and conditions of an Option, extend the term of
an Option, accelerate the exercisability or vesting or otherwise terminate any
restrictions relating to an Option, extend, renew or accept the surrender of any
outstanding Option to

3



--------------------------------------------------------------------------------



 



the extent not previously exercised, and the Board (upon recommendation of the
Committee in the case of Section 16 Officers) or the Committee (in the case of
Optionees who are not directors or Section 16 Officers) may approve the grant of
new Options in substitution therefor to the extent not previously exercised.
     Each determination, interpretation or other action made or taken by the
Board (upon recommendation of the Committee in the case of Section 16 Officers)
or the Committee (in the case of Optionees who are not directors or Section 16
Officers) pursuant to the provisions of the Plan shall be conclusive and binding
for all purposes and on all persons, including, without limitation, the Company
and its Subsidiaries, the shareholders of the Company, the Committee and each of
the members thereof, the directors, officers and employees of the Company and
its Subsidiaries, and the Optionees and their respective successors in interest.
No member of the Committee shall be liable for any action or determination made
in good faith with respect to the Plan or any Option granted under the Plan.
ARTICLE 4. SHARES SUBJECT TO THE PLAN
     4.1 Number. The maximum number of shares of Common Stock that shall be
reserved for issuance under the Plan shall be Four Million (4,000,000), subject
to adjustment upon changes in the capitalization of the Company as provided in
Section 4.3 below. Shares of Common Stock that may be issued upon exercise of
Options shall be applied to reduce the maximum number of shares of Common Stock
remaining available for use under the Plan.
     4.2 Unused Stock. Any shares of Common Stock that are subject to an Option
(or any portion thereof) that lapses, expires or for any reason is terminated
unexercised shall automatically again become available for use under the Plan.
     4.3 Change in Shares, Adjustments, Etc. If the number of outstanding shares
of Common Stock is increased or decreased or changed into or exchanged for a
different number or kind of shares of stock or other securities of the Company
or of another corporation by reason of any reorganization, merger,
consolidation, recapitalization, reclassification, stock dividend, stock split,
reverse stock split, combination of shares, rights offering or any other change
in the corporate structure or shares of the Company, the Board (or, if the
Company is not the surviving corporation in any such transaction, the board of
directors of the surviving corporation) shall make appropriate adjustment as to
the number and kind of securities subject to and reserved under the Plan and, in
order to prevent dilution or enlargement of the rights of Optionees, the number
and kind of securities subject to outstanding Options. Any such adjustment in
any outstanding Option shall be made without change in the aggregate purchase
price applicable to the unexercised portion of the Option but with an
appropriate adjustment in the price for each share or other unit of any security
covered by the Option. However, no change shall be made in the terms of any
outstanding Incentive Stock Options as a result of any such change in the
corporate structure or shares of the Company, without the consent of the
Optionee affected thereby, that would disqualify that Incentive Stock Option
from treatment under Section 422 of the Code or would be considered a
modification, extension or renewal of an option under Section 424(h) of the
Code.
ARTICLE 5. ELIGIBILITY
     Incentive Stock Options or Non-Statutory Stock Options shall be granted
only to those Eligible Persons who, in the judgment of the Board (upon
recommendation of the Committee in the case of Section 16 Officers) or of the
Committee (in the case of Optionees who are not directors or Section 16
Officers), are performing, or during the term of an Option, will perform, vital
services in the management, operation and development of the Company or a
Subsidiary, and significantly contribute or are expected to significantly
contribute to the achievement of long-term corporate economic objectives.
Optionees

4



--------------------------------------------------------------------------------



 



may be granted from time to time one or more Incentive Stock Options and/or
Non-Statutory Stock Options under the Plan, in any case as may be determined by
the Board (upon recommendation of the Committee in the case of Section 16
Officers) or by the Committee (in the case of Optionees who are not directors or
Section 16 Officers) in its sole discretion. The number, type, terms and
conditions of Options granted to various Eligible Persons need not be uniform,
consistent or in accordance with any plan, whether or not such Eligible Persons
are similarly situated. The Board (upon recommendation of the Committee in the
case of Section 16 Officers) or the Committee (in the case of Optionees who are
not directors or Section 16 Officers) may grant both an Incentive Stock Option
and a Non-Statutory Stock Option to the same Optionee at the same time or at
different times. Incentive Stock Options and Non-Statutory Stock Options,
whether granted at the same or different times, shall be deemed to have been
awarded in separate grants, shall be clearly identified, and in no event will
the exercise of one Option affect the right to exercise any other Option or
affect the number of shares of Common Stock for which any other Option may be
exercised. Upon determination by the Board (upon recommendation of the Committee
in the case of Section 16 Officers) or by the Committee (in the case of
Optionees who are not directors or Section 16 Officers) that an Option is to be
granted to an Optionee, written notice shall be given such person specifying
such terms, conditions, rights and duties related thereto. Each Optionee shall
enter into an agreement with the Company, in such form as the Board (upon
recommendation of the Committee in the case of Section 16 Officers) or the
Committee (in the case of Optionees who are not directors or Section 16
Officers) shall determine and which is consistent with the provisions of the
Plan, specifying the terms, conditions, rights and duties of Incentive Stock
Options and Non-Statutory Stock Options granted under the Plan. Options shall be
deemed to be granted as of the date specified in the grant resolution of the
Board (upon recommendation of the Committee in the case of Section 16 Officers)
or of the Committee (in the case of Optionees who are not directors or
Section 16 Officers), which date shall be the date of the related agreement with
the Optionee.
ARTICLE 6. DURATION AND EXERCISE
     6.1 Manner of Option Exercise. An Option may be exercised by an Optionee in
whole or in part from time to time, subject to the conditions contained herein
and in the agreement evidencing such Option, by delivery, in person or through
certified or registered mail, or written notice of exercise to the Company at
its principal executive office (Attention: Secretary), and by paying in full the
total Option exercise price for the shares of Common Stock purchased in
accordance with Section 6.3. Such notice shall be in a form satisfactory to the
Company and shall specify the particular Option (or portion thereof) that is
being exercised and the number of shares with respect to which the Option is
being exercised. Subject to Section 9.1, the exercise of the Option shall be
deemed effective upon receipt of such notice and payment. As soon as practicable
after the effective exercise of the Option, the Company shall record on the
stock transfer books of the Company the ownership of the shares purchased in the
name of the Optionee, and the Company shall deliver to the Optionee one or more
duly issued stock certificates evidencing such ownership.
     6.2 Method of Payment of Option Exercise Price. At the time of the exercise
of an Incentive Stock Option or a Non-Statutory Stock Option, the Optionee may
determine whether the total purchase price of the shares to be purchased shall
be paid (i) in cash, (ii) by transfer from the Optionee to the Company of
previously acquired shares of Common Stock, (iii) through the withholding of
shares of Stock from the number of shares otherwise issuable upon the exercise
of the Option (e.g., a net share settlement), or (iv) by a combination thereof.
In the event the Optionee elects to pay the purchase price in whole or in part
with previously acquired shares of Common Stock or through a net share
settlement, the Fair Market Value of the shares delivered or withheld shall
equal the total exercise price for the shares being purchased in such manner.
The Board (upon recommendation of the Committee in the case of Section 16
Officers) or the Committee (in the case of Optionees who are not directors or
Section 16 Officers) may reject an Optionee’s election to pay all or part of the
purchase price with previously

5



--------------------------------------------------------------------------------



 



acquired shares of Common Stock and require such purchase price to be paid
entirely in cash if, in the sole discretion of the Committee, payment in
previously acquired shares would cause the Company to be required to recognize a
charge to earnings in connection therewith. For purposes of this Section 6.2,
“previously acquired shares” shall mean shares of Common Stock that are already
owned by the Optionee at the time of exercise.
     6.3 Rights as a Shareholder. The Optionee shall have no rights as a
shareholder with respect to any shares of Common Stock covered by an Option
until the Optionee shall have become the holder of record of such shares, and no
adjustment shall be made for dividends or other distributions or other rights as
to which there is a record date preceding the date the Optionee becomes the
holder of record except as the Board may determine pursuant to Section 4.3.
     6.4 Incentive Stock Options.
     (a) Incentive Stock Option Exercise Price. The per share price to be paid
by the Optionee at the time an Incentive Stock Option is exercised will be
determined by the Board (upon recommendation of the Committee in the case of
Section 16 Officers) or by the Committee (in the case of other Optionees), but
shall not be less than (i) 100% of the Fair Market Value of one share of Common
Stock on the date the Option is granted, or (ii) 110% of the Fair Market Value
of one share of Common Stock on the date the Option is granted if, at that time
the Option is granted, the Optionee owns, directly or indirectly (as determined
pursuant to Section 424(d) of the Code), more than 10% of the total combined
voting power of all classes of stock of the Company, any Subsidiary or any
parent corporation of the Company (within the meaning of Section 424(e) of the
Code).
     (b) Aggregate Limitation of Stock Subject to Incentive Stock Options.
Notwithstanding any other provision of the Plan, the aggregate Fair Market Value
(determined as of the date an Incentive Stock Option is granted) of the shares
of Common Stock with respect to which Incentive Stock Options (within the
meaning of Section 422 of the Code) are exercisable for the first time by an
Optionee during any calendar year (under the Plan and any other incentive stock
option plans of the Company, any Subsidiary or any parent corporation of the
Company (within the meaning of Section 424(e) of the Code)) shall not exceed
$100,000 (or such other amount as may be prescribed by the Code from time to
time; provided, however, that if the exercisability or vesting of an Incentive
Stock Option is accelerated as permitted under the provisions of this Plan and
such acceleration would result in a violation of the limit imposed by this
Section 6.4(b), such acceleration shall be of full force and effect but the
number of shares of Common Stock which exceed such limit shall be treated as
having been granted pursuant to a Non-Statutory Stock Option; and provided,
further, that the limits imposed by this Section 6.4(b) shall be applied to all
outstanding Incentive Stock Options (under this Plan and any other incentive
stock option plans of the Company, any Subsidiary or any parent corporation of
the Company (within the meaning of Section 424(e) of the Code)) in chronological
order according to the dates of grant.
     (c) Duration of Incentive Stock Options. The period during which an
Incentive Stock Option may be exercised shall be fixed by the Board (upon
recommendation of the Committee in the case of Section 16 Officers) or by the
Committee (in the case of other Optionees) at the time such Option is granted,
but in no event shall such period exceed ten years from the date the Option is
granted or, in the case of any Optionee that owns, directly or indirectly (as
determined pursuant to Section 424(d) of the Code) more than 10% of the total
combined voting power of all classes of stock of the Company, any Subsidiary or
any parent corporation of the Company (within the meaning of Section 424(e) of
the Code), five years from

6



--------------------------------------------------------------------------------



 



the date the Incentive Stock Option is granted. An Incentive Stock Option shall
become exercisable at such times and in such installments (which may be
cumulative) as shall be determined by the Board (upon recommendation of the
Committee in the case of Section 16 Officers) or the Committee (in the case of
other Optionees) at the time the Option is granted. Upon the completion of its
exercise period, an Incentive Stock Option, to the extent not then exercised,
shall expire. Except as otherwise provided in Article 7 or 11, all Incentive
Stock Options granted to an Optionee hereunder shall terminate and may no longer
be exercised if the Optionee ceases to be an employee of the Company and all
Subsidiaries or if the Optionee is an employee of a Subsidiary and the
Subsidiary ceases to be a Subsidiary of the Company (unless the Optionee
continues as an employee of the Company or another Subsidiary).
     (d) Disposition of Common Stock Acquired Pursuant to the Exercise of
Incentive Stock Options. Prior to making a disposition (as defined in Section
424(c) of the Code) of any shares of Common Stock acquired pursuant to the
exercise of an Incentive Stock Option granted under the Plan before the
expiration of two years after the date on which the Option was granted or before
the expiration of one year after the date on which such shares of Common Stock
were transferred to the Optionee pursuant to exercise of the Option, the
Optionee shall send written notice to the Company of the proposed date of such
disposition, the number of shares to be disposed of, the amount of proceeds to
be received from such disposition and any other information relating to such
disposition that the Company may reasonably request. The right of an Optionee to
make any such disposition shall be conditioned on the receipt by the Company of
all amounts necessary to satisfy any federal, state or local withholding tax
requirements attributable to such disposition. The certificates representing
such shares shall bear a legend restricting transfer and to cause a stop
transfer order to be entered with the Company’s transfer agent until such time
as the Company receives the amounts necessary to satisfy such withholding
requirements or until the later of the expiration of two years from the date the
Option was granted or one year from the date on which such shares were
transferred to the Optionee pursuant to the exercise of the Option.
     (e) Withholding Taxes. The Company shall be entitled to withhold and deduct
from future wages of the Optionee all legally required amounts necessary to
satisfy any and all withholding and employment-related taxes attributable to the
Optionee’s exercise of an Incentive Stock Option or a “disqualifying
disposition” of shares acquired through the exercise of an Incentive Stock
Option as defined in Code Section 421(b).
     6.5 Non-Statutory Stock Options.
     (a) Option Exercise Price. The per share price to be paid by the Optionee
at the time a Non-Statutory Stock Option is exercised will be determined by the
Board (upon recommendation of the Committee in the case of Section 16 Officers)
or by the Committee (in the case of Optionees who are not directors or
Section 16 Officers), but shall not be less than (i) 100% of the Fair Market
Value of one share of Common Stock on the date the Option is granted.
     (b) Duration of Non-Statutory Stock Options. The period during which a
Non-Statutory Stock Option may be exercised shall be fixed by the Board (upon
recommendation of the Committee in the case of Section 16 Officers) or by the
Committee in the case of Optionees who are not directors or Section 16 Officers)
at the time such Option is granted, but in no event shall such period exceed
10 years and one month from the date the Option is granted. A Non-Statutory
Stock Option shall become exercisable at such times and in such installments
(which may be cumulative) as shall be determined by the Board (upon
recommendation of the Committee in the case of Section 16 Officers) or by the
Committee in the case of Optionees who

7



--------------------------------------------------------------------------------



 



are not directors or Section 16 Officers) at the time the Option is granted.
Upon the completion of its exercise period, a Non-Statutory Stock Option, to the
extent not then exercised, shall expire. Except as otherwise provided in
Articles 7 or 11, all Non-Statutory Stock Options granted hereunder to an
Optionee who is an employee of the Company or any Subsidiaries shall terminate
and may no longer be exercised if the Optionee ceases to be an employee of the
Company or a Subsidiary or if the Optionee is an employee of a Subsidiary and
the Subsidiary ceases to be a Subsidiary of the Company (unless the Optionee
continues as an employee of the Company or another Subsidiary). A Non-Statutory
Stock Option granted hereunder to an Optionee who is not an employee of the
Company or a Subsidiary will terminate as determined by the Board at the time of
grant.
     (c) Withholding Taxes. The Company is entitled to (aa) withhold and deduct
from future wages of the Optionee, or make other arrangements for the collection
of, all legally required amounts necessary to satisfy any federal, state or
local withholding tax requirements attributable to the Optionee’s exercise of a
Non-Statutory Stock Option or otherwise incurred with respect to the Option, or
(bb) require the Optionee promptly to remit the amount of such withholding to
the Company before acting on the Optionee’s notice of exercise or the Option.
ARTICLE 7. EFFECT OF TERMINATION OF EMPLOYMENT ON OPTIONS
     7.1 Termination of Employment or Other Service Due to Death, Disability or
Retirement. In the event an Optionee’s employment or other service is terminated
with the Company and all Subsidiaries by reason of his death, Disability or
Retirement, all outstanding Incentive Stock Options and Non-Statutory Stock
Options then held by the Optionee shall become immediately exercisable in full
and remain exercisable for a period of three months in the case of Retirement
and one year in the case of death or Disability, provided, however, that an
exercise may not occur after the expiration date thereof in any event. The
Company shall make a reasonable business effort to notify the Optionee or his
heirs or representatives, as the case may be, of the last date by which Options
may be exercised pursuant to this Section 7.1, at least thirty (30) days in the
case of Retirement and at least sixty (60) days in the case of death or
Disability, prior to such date, which effort may be satisfied by mailing of such
notice to the Optionee’s last known address contained in the official records of
the Company.
     7.2 Termination of Employment or Other Service for Reasons Other than
Death, Disability or Retirement.
     (a) Except as otherwise provided in Article 11 or as otherwise determined
by the Board (upon recommendation of the Committee in the case of Section 16
Officers) or the Committee (in the case of other Optionees) at the time of grant
of an Incentive Stock Option, in the event an Optionee’s employment or other
service is terminated with the Company and all Subsidiaries for any reason other
than his death, Disability or Retirement, each Incentive Stock Option then held
by the Optionee shall completely terminate on the earlier of (i) the close of
business on the three-month anniversary date of such termination of employment
and (ii) the expiration date of such Incentive Stock Option. In such period
following termination of employment, the Incentive Stock Option shall be
exercisable only to the extent the Option was exercisable on the vesting date
immediately preceding such termination of employment but had not previously been
exercised. To the extent an Incentive Stock Option is not exercisable on the
date of termination of employment or if the Optionee does not exercise the
Option within the time specified in this subsection (a), all rights of the
Optionee under the Plan and such Incentive Stock Option shall terminate.

8



--------------------------------------------------------------------------------



 



     (b) Except as otherwise provided in Article 11 and subsection (c) below, in
the event an Optionee’s employment or other service is terminated with the
Company and all Subsidiaries for any reason other than his death, Disability or
Retirement no Non-Statutory Stock Option then held by the Optionee shall
thereafter be exercisable.
     (c) Notwithstanding the provisions of subsection (b) above, upon an
Optionee’s termination of employment or other service with the Company and all
Subsidiaries, the Board (upon recommendation of the Committee in the case of
Section 16 Officers) or the Committee (in the case of Optionees who are not
directors or Section 16 Officers) may, in its sole discretion (which may be
exercised before or following such termination), cause Non-Statutory Stock
Options then held by such Optionee to become exercisable and to remain
exercisable following such termination of employment or other service in the
manner determined by the Board (upon recommendation of the Committee in the case
of Section 16 Officers) or by the Committee (in the case of Optionees who are
not directors or Section 16 Officers); provided, however, that no Option shall
be exercisable after the expiration date thereof in any event.
     7.3 Date of Termination. For purposes of the Plan, an Optionee’s employment
or other service shall be deemed to have terminated on the date that the
Optionee ceases to perform services for the Company or the last day of the pay
period covered by the Optionee’s final paycheck, as the case may be.
Notwithstanding the foregoing, the employee Optionee shall not be deemed to have
ceased to be an employee for purposes of the Plan until the later of the 91st
day of any bona fide leave of absence approved by the Company or a Subsidiary
for the Optionee (including, without limitation any layoff) or the expiration of
the period of any bona fide leave of absence approved by the Company or a
Subsidiary for the Optionee (including without limitation any layoff) during
which the Optionee’s right to reemployment is guaranteed either by statute or
contract.
ARTICLE 8. RIGHTS OF EMPLOYEES; OPTIONEES
     8.1 Employment. Nothing in the Plan shall interfere with or limit in any
way the right of the Company or any Subsidiary to terminate the employment of
any Eligible Person or Optionee at any time, nor confer upon any Eligible Person
or Optionee any right to continue in the employ of the Company or any
Subsidiary.
     8.2 Nontransferability. No right or interest of any Optionee in an Option
granted pursuant to the Plan shall be assignable or transferable during the
lifetime of the Optionee, either voluntarily or involuntarily, or subjected to
any lien, directly or indirectly, by operation of law, or otherwise, including
execution, levy, garnishment, attachment, pledge or bankruptcy. In the event of
an Optionee’s death, an Optionee’s rights and interest in any Options shall be
transferable by testamentary will or the laws of descent and distribution, and
payment of any amounts due under the Plan shall be made to, and exercise of any
Options (to the extent permitted pursuant to Section 7.1) may be made by, the
Optionee’s legal representatives, heirs or legatees. If in the opinion of the
Board (upon recommendation of the Committee in the case of Section 16 Officers)
or of the Committee (in the case of Optionees who are not directors or
Section 16 Officers) an Optionee holding any Option is disabled from caring for
his or her affairs because of mental condition, physical condition or age, any
payments due the Optionee may be made to, and any rights of the Optionee under
the Plan shall be exercised by, such Optionee’s guardian, conservator or other
legal personal representative upon furnishing the Company with satisfactory
evidence of such status.
     8.3 Non-Exclusivity of the Plan. Nothing contained in the Plan is intended
to amend, modify or rescind any previously approved compensation plans or
programs entered into by the Company. The Plan will be construed to be an
addition to any and all such other plans or programs. Neither the adoption

9



--------------------------------------------------------------------------------



 



of the Plan nor the submission of the Plan to the shareholders of the Company
for approval will be construed as creating any limitations on the power or
authority of the Board to adopt such additional or other compensation
arrangements as the Board may deem necessary or desirable.
ARTICLE 9. SHARE ISSUANCE AND TRANSFER RESTRICTIONS
     9.1 Share Issuances. Notwithstanding any other provision of the Plan or any
agreements entered into pursuant hereto, the Company shall not be required to
issue or deliver any certificate for shares of Common Stock under this Plan (and
an Option shall not be considered to be exercised, notwithstanding the tender by
the Optionee of any consideration therefor), unless and until each of the
following conditions has been fulfilled:
     (a) (i) there shall be in effect with respect to such shares a registration
statement under the Securities Act and any applicable state securities laws, if
the Board in its sole discretion, shall have determined to file, cause to become
effective and maintain the effectiveness of such registration statement; or
(ii) if the Board has determined not to so register the shares of Common Stock
to be issued under the Plan, (A) exemptions from registration under the
Securities Act and applicable state securities laws shall be available for such
issuance (as determined by counsel to the Company) and (B) there shall have been
received from the Optionee (or, in the event of death or disability, the
Optionee’s heir(s) or legal representative(s)) any representations or agreements
requested by the Company in order to permit such issuance to be made pursuant to
such exemptions; and
     (b) there shall have been obtained any other consent, approval or permit
from any state or federal governmental agency which the Company shall, in its
sole discretion upon the advice of counsel, deem necessary or advisable.
     9.2 Share Transfer. Shares of Common Stock issued pursuant to the exercise
of Options granted under the Plan may not be sold, assigned, transferred,
pledged, encumbered or otherwise disposed of (whether voluntarily or
involuntarily) except pursuant to registration under the Securities Act and
applicable state securities laws or pursuant to exemptions from such
registrations. The Company may condition the sale, assignment, transfer, pledge,
encumbrance or other disposition of such shares not issued pursuant to an
effective and current registration statement under the Securities Act and all
applicable state securities laws on the receipt from the party to whom the
shares of Common Stock are to be so transferred of any representations or
agreements requested by the Company in order to permit such transfer to be made
pursuant to exemptions from registration under the Securities Act and applicable
state securities laws.
     9.3 Legends. Unless a registration statement under the Securities Act is in
effect with respect to the issuance or transfer of shares of Common Stock issued
under the Plan, each certificate representing any such shares shall be endorsed
with a legend in substantially the following form, unless counsel for the
Company is of the opinion as to any such certificate that such legend is
unnecessary:
THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (“THE ACT”), OR UNDER APPLICABLE STATE SECURITIES LAWS.
THESE SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE OFFERED FOR
SALE, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT AND SUCH
STATE LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE ACT AND SUCH
STATE

10



--------------------------------------------------------------------------------



 



LAWS, THE AVAILABILITY OF WHICH IS TO BE ESTABLISHED TO THE SATISFACTION OF THE
COMPANY.
ARTICLE 10. PLAN AMENDMENT, MODIFICATION AND TERMINATION
     The Board may suspend or terminate the Plan or any portion thereof at any
time, and may amend the Plan from time to time in such respects as the Board may
deem advisable in order that Incentive Stock Options and Non-Statutory Stock
Options under the Plan shall conform to any change in applicable laws or
regulations or in any other respect that the Board may deem to be in the best
interests of the Company; provided, however, that no amendment shall, either
directly or indirectly, (a) materially increase the total number of shares of
Common Stock as to which Options may be granted under the Plan, except as
provided in Section 4.3 of the Plan; (b) materially increase the benefits
accruing to Optionees under the Plan; or (c) materially modify the requirements
as to eligibility for participation in the Plan without the approval of the
shareholders, but only if such approval is required for compliance with the
requirements of any applicable law or regulation; and provided, further, that
the Plan may not, without the approval of the shareholders, be amended in any
manner that will cause Incentive Stock Options to fail to meet the requirements
of Internal Revenue Code Section 422. No termination, suspension or amendment of
the Plan shall alter or impair any outstanding Option without the consent of the
Optionee affected thereby; provided, however, that this sentence shall not
impair the right of the Board to take whatever action it deems appropriate under
Section 4.3.
ARTICLE 11. CHANGE IN CONTROL
     If, during the term of an Option, (i) the Company merges or consolidates
with any other corporation and is not the surviving corporation after such
merger or consolidation; (ii) the Company transfers all or substantially all of
its business and assets to any other person; or (iii) more than 50% of the
Company’s outstanding voting shares are purchased by any other person, the Board
may, in its sole discretion, provide for the acceleration of the right to
exercise the option prior to the anticipated effective date of any of the
foregoing transactions or take any other action as it may deem appropriate to
further the purposes of this Plan or protect the interests of the Optionee.
ARTICLE 12. EFFECTIVE DATE OF THE PLAN
     12.1 Effective Date. The Plan was effective as of February 26, 2005 (and
amended on May 23, 2006), and, as amended and restated, shall be effective as of
March 27, 2007, subject to the approval of the shareholders within 12 months. If
shareholder approval for the amendment and restatement is not obtained within
such 12-month period, the Plan shall continue as in effect as of February 26,
2005 (and as amended on May 23, 2006).
     12.2 Duration of the Plan. The Plan shall terminate at midnight on
December 14, 2014, and may be terminated prior thereto by Board action, and no
Options shall be granted after such termination. Options outstanding upon
termination of the Plan may continue to be exercised in accordance with their
terms.
ARTICLE 13. MISCELLANEOUS
     13.1 Governing Law. The Plan and all agreements hereunder shall be
construed in accordance with and governed by the laws of the State of Minnesota
without regard to the conflict of laws provisions of any jurisdictions. All
parties agree to submit to the jurisdiction of the state and federal courts of
Minnesota with respect to matters relating to the Plan and agree not to raise or
assert the defense that such forum is not convenient for such party.

11



--------------------------------------------------------------------------------



 



     13.2 Gender and Number. Except when otherwise indicated by the context,
reference to the masculine gender in the Plan shall include, when used, the
feminine gender and any term used in the singular shall also include the plural.
     13.3 Construction. Wherever possible, each provision of this Plan shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Plan shall be prohibited by or invalid under
applicable law, such provision shall be ineffective only to the extent of such
prohibition or invalidity without invalidating the remainder of such provision
or the remaining provisions of this Plan.
     13.4 Successors and Assigns. This Plan shall be binding upon and inure to
the benefit of the successors and permitted assigns of the Company, including,
without limitation, whether by way of merger, consolidation, operation of law,
assignment, purchase or other acquisition of substantially all of the assets or
business of the Company, and any and all such successors and assigns shall
absolutely and unconditionally assume all of the Company’s obligations under the
Plan.
     13.5 Survival of Provisions. The rights, remedies, agreements, obligations
and covenants contained in or made pursuant to the Plan, any agreement
evidencing an Option and any other notices or agreements in connection
therewith, including, without limitation, any notice of exercise of an Option,
shall survive the execution and delivery of such notices and agreements and the
delivery and receipt of shares of Common Stock and shall remain in full force
and effect.

12